CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT, AS AMENDED.



Exhibit 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED LICENSE, DEVELOPMENT AND
COMMERCIALIZATION AGREEMENT
This FIRST AMENDMENT (“Amendment”) is entered into as of May 29, 2015 and
effective as of May 1, 2015 (the “Amendment Effective Date”) by and between
Allos Therapeutics, Inc., a Delaware corporation (the “Allos”) and Mundipharma
International Corporation Limited, a Bermuda corporation (“Mundipharma”).
RECITALS
A.Allos and Mundipharma are parties to that certain Amended and Restated
License, Development and Commercialization Agreement, dated May 29, 2013 between
Allos and Mundipharma (the “Agreement”).


B.The Parties have decided to amend the Agreement as set forth herein.


IN CONSIDERATION of the mutual promises and covenants set forth below, the
Parties agree to this Amendment as follows:
1.Defined Terms. The capitalized terms used but not defined herein have the
respective meanings ascribed to them in the Agreement.


2.Switzerland Option. Section 14.17 of the Agreement is amended and restated in
its entirety as follows:


14.17 Switzerland Option. During the Term, Allos will have the option to remove
the territory of Switzerland from the Licensed Territory and transfer it to the
Allos Territory, which option may be exercised or terminated, at any time, by
Allos by sending a written notice to Mundipharma (the “Switzerland Option”)
provided, however, that such removal and transfer shall not be effective until
the later of (i) [***] or (ii) an effective date set forth in a written notice
that is at least [***] from the date of delivery of such written notice.
Notwithstanding the foregoing, in the event there is a Change of Control of
Allos such removal and transfer shall be effective subject only to clause (ii)
in the preceding sentence, at any time after [***] from the delivery of such
written notice, and without regard to the date set forth in clause (i). If,
pursuant to the previous sentence, the removal and transfer of Switzerland from
the Licensed Territory to the Allos Territory becomes effective before [***],
Allos agrees to pay Mundipharma an option exercise fee of [***] Swiss francs
(CHF [***]) upon the effectiveness of the Switzerland Option transfer but [***]
shall be payable if the effective date of transfer is [***] or thereafter.
Until such time as the Switzerland Option is effective, Mundipharma will have
the same obligations and responsibilities to conduct Development and
Commercialization activities with respect to the Product in Switzerland as
Mundipharma has for any other country in the Licensed Territory under this
Agreement.
Allos or its designated agents or representatives for the Product shall have the
right but not the obligation to review with Mundipharma the performance of the
Product in Switzerland on a [***] basis.
3.Royalty. Notwithstanding anything to the contrary in Section 7.4(a) of the
Agreement, Mundipharma hereby agrees that the royalty rate applicable for
calculating royalties on Net Sales of the Products by Mundipharma in Switzerland
in a calendar year shall be as follows:



[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.


DOCSOC/1717547v1/100089-0019





--------------------------------------------------------------------------------



Annual Net Sales
Royalty Rate
2015
 
≤ CHF [***]
[***]%
> CHF [***]
[***]%
 
 
2016 and each calendar year thereafter
 
≤ CHF [***]
[***]%
> CHF [***]
[***]%



4.Continuing Effect. All references to the “Agreement” in the Agreement shall
hereinafter refer to the Agreement as amended by this Amendment. Except as
specifically amended by this Amendment, the Agreement shall remain in full force
and effect in accordance with its terms. Sections or other headings contained in
this Amendment are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Amendment; and no provision of this
Amendment shall be interpreted for or against any party because that party or
its legal representative drafted the provision.


5.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Each Party may execute this Amendment by facsimile
transmission or in Adobe™ Portable Document Format (PDF) sent by electronic
mail. In addition, facsimile or PDF signatures of authorized signatories of any
Party will be deemed to be original signatures and will be valid and binding,
and delivery of a facsimile or PDF signature by any Party will constitute due
execution and delivery of this Amendment.
[Signature Page Follows]





























[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.


DOCSOC/1717547v1/100089-0019





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.
 
 
ALLOS THERAPEUTICS, INC.
 
 
 
By:
 
/s/ Abraham N. Oler
Name:
 
Abraham N. Oler
Title:
 
President

 
 
MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED
 
 
 
By:
 
/s/ Douglas Docherty
Name:
 
Douglas Docherty
Title:
 
General Manager






[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.


DOCSOC/1717547v1/100089-0019



